COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
            Senior Judge Hodges


ALLTEL COMMUNICATIONS, INC. AND
 CINCINNATI INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1798-01-1                         PER CURIAM
                                              DECEMBER 11, 2001
TERESA E. HOLZNER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Calvin W. Fowler, Jr.; James J. Reid;
             Williams, Mullen, Clark & Dobbins, on
             briefs), for appellants.

             (T. Gregory Evans; Joynes & Gaidies Law
             Group, P.C., on brief), for appellee.


     Alltel Communications, Inc. and its insurer (hereinafter

referred to as "employer") contend the Workers' Compensation

Commission erred in finding that Teresa E. Holzner (claimant)

proved that her left wrist problems were a compensable

consequence of her February 27, 1999 right wrist injury.        Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     Rule 5A:27. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       We have considered employer's Motion for Sanctions or in
the Alternative For an Extension of Time to Respond to
Claimant's Brief. We deny the motion for sanctions and grant
the motion for an extension of time to respond to claimant's
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).    "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).

     In ruling that claimant proved that her left wrist problems

were caused by the November 30, 1999 Functional Capacities

Evaluation ("FCE"), which was necessitated by claimant's

compensable February 27, 1999 right wrist injury, the commission

found as follows:

          The December 4, 1999, emergency room report
          noted that the claimant had experienced
          left-wrist pain since November 30, the date
          of the FCE. Dr. [Robert] Rutland's opinion
          that the left-wrist injury was not
          "work-related" appeared to be more of a
          statement concerning how the injury actually
          occurred.

               The claimant's testimony concerning how
          the injury actually occurred was that she
          hurt it performing a lifting exercise, where
          a box slipped and she caught it before it
          fell. [Cynthia] Free's testimony was that
          she did not recall such an incident and that
          she did not note any left-wrist problems.
          The FCE results, however, indicated that the
          lifting exercise was terminated by the
          claimant because of "complaints of fatigue,
          excessive discomfort, or inability to
          complete the required number of movements

brief. We have considered employer's reply brief filed with
this Court on November 8, 2001 in rendering our decision.

                                 - 2 -
            during the testing interval (cycle)."
            Moreover, Free recalled the claimant
            informing her between one and two weeks
            after the FCE that she was "sore," although
            she could not recall what particularly was
            sore. Free also described the FCE as "very
            strenuous."

                 The medical records also corroborated
            the claimant's testimony. The December 4,
            1999, emergency room record specifically
            corroborated that the claimant injured her
            left wrist on November 30, 1999. The
            claimant had not reported any pain
            complaints in her left wrist before the
            November 30, 1999, FCE. We believe that
            although Free's testimony failed to
            corroborate the claimant's testimony, the
            actual FCE results and subsequent medical
            records did, and that the claimant satisfied
            her burden of proof.

     "When a primary injury under the Workmen's Compensation Act

is shown to have arisen out of the course of the employment,

every natural consequence that flows from that injury is

compensable if it is a direct and natural result of a primary

injury."    Leonard v. Arnold, 218 Va. 210, 214, 237 S.E.2d 97, 99

(1977).    "In other words, where a causal connection between the

initial compensable injury and the subsequent injury is

established . . . the subsequent injury is treated as if it

occurred in the course of and arising out of the employee's

employment."    Bartholow Drywall Co. v. Hill, 12 Va. App. 790,

794, 407 S.E.2d 1, 3 (1991) (citations omitted).

     Credible evidence, including claimant's testimony, the

December 4, 1999 emergency room report, and the FCE results,

supports the commission's finding that claimant's left wrist
                                - 3 -
problems were a compensable consequence of her February 27, 1999

right wrist injury.   As fact finder, the commission was entitled

to give little probative weight to Dr. Rutland's statement by

inferring that it focused upon how the injury occurred rather

than its causation.   "Medical evidence is not necessarily

conclusive, but is subject to the commission's consideration and

weighing."   Hungerford Mechanical Corp. v. Hobson, 11 Va. App.
675, 677, 401 S.E.2d 213, 215 (1991).   Moreover, "[i]n

determining whether credible evidence exists, the appellate

court does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of

the witnesses."   Wagner Enters., Inc. v. Brooks, 12 Va. App.
890, 894, 407 S.E.2d 32, 35 (1991).

     Because credible evidence supports the commission's finding

that the FCE, which was necessitated by the compensable right

wrist injury, caused claimant's left wrist problems, we will not

disturb that finding on appeal.   Accordingly, we affirm the

commission's decision.

                                                          Affirmed.




                               - 4 -